CORRECTED NOTICE OF ALLOWANCE
The following corrected notice of allowance replaces the former notice of allowance mailed on 1/13/2021, due to typographical errors on that notice of allowance.
Particularly, as indicated below, the previous notice of allowance mailed on 1/13/2021, stated within the examiner’s amendment section, that for claim 6 on line 2 the limitation: “Transmitting” is changed to --transmitting--, which was incorrect. The Examiner’s Amendment section below has been modified reflecting the proper amendments needed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 6 on line 2, the limitation: “Identifying” is changed to --identifying--.
Claim 6 on line 4, the limitation: “Receiving” is changed to --receiving--.
Claim 6 on line 6, the limitation: “Transmitting” is changed to --transmitting--.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As the closest reference for claim 1, CUDAK et al. (US 20150232064 A1) discloses (abstract) a processing device comprising a control unit (fig.1) configured to perform (fig.5): 
identifying a user when the user enters a vehicle 102 and performing a process of guaranteeing a boarded state (i.e. different types of data can be collected to determine identity of users – fig.1) of the user while the user is in the vehicle; [0037]
104 for performing an authentication process (i.e. specific user preferences/settings in fig.3-4 which correspond to identified users) from the user; and [0037]
transmitting user information (i.e. user identification is used to determine which predetermined preferences are to be used during operation of vehicle) which is required for performing the predetermined procedure as information on the user of whom the boarded state in the vehicle is guaranteed to an external device [0031, 0041] that is installed at a first place (i.e. computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server) for the predetermined procedure in a state in which the boarded state of the user is guaranteed.
Re claim 6, CUDAK discloses (as for claim 1) a processing method comprising:
identifying a user when the user enters a vehicle and performing a process of guaranteeing a boarded state of the user while the user is in the vehicle; 
receiving information on a predetermined procedure for performing an authentication process from the user; and 
transmitting user information which is required for performing the predetermined procedure as information on the user of whom the boarded state in the vehicle is guaranteed to an external device that is installed at a first place for the predetermined procedure in a state in which the boarded state of the user is guaranteed.
Re claim 7, CUDAK discloses (as for claim 1) a program causing a computer to perform: 
identifying a user when the user enters a vehicle and performing a process of guaranteeing a boarded state of the user while the user is in the vehicle;

transmitting user information which is required for performing the predeterminedTSN201811010US00 TFN180663-US24procedure as information on the user of whom the boarded state in the vehicle is guaranteed to an external device that is installed at a first place for the predetermined procedure in a state in which the boarded state of the user is guaranteed.
CUDAK and other relevant art fails to show:
transmitting, when the vehicle arrives at a first place.
This critical feature differs from the prior art given that the limitation requires that transmission of user information used for performing a predetermined procedure performed when the vehicle itself arrives at the first place.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/11/2021